) Order )
This matter is before us by virtue of notice of appeal from the decision of the Court of Appeals recorded in 44 N.C. App. 713, 262 S.E. 2d 312 (1980). The Attorney General has moved to dismiss the appeal for lack of a substantial constitutional question which said motion is allowed. Alternatively, Collins Rogers also petitions our discretionary review of the Court of Appeals’ decision pursuant to G.S. 7A-31. We allow the motion for discretionary review for the limited purpose of entering this final order in this cause.
Our review of the record reveals that the trial court’s order of 31 August 1978 finding respondent to be mentally ill, imminently dangerous to himself or others, and in need of further hospitalization, and committing him to John Umstead Hospital, was not supported by clear, cogent and convincing evidence as required by G.S. 122-68.7(0. In re Hatley, 291 N.C. 693, 231 S.E. 2d 633 (1977); In re Salem, 31 N.C. App. 57, 228 S.E. 2d 649 (1976).
The decision of the Court of Appeals is therefore
Vacated.
That court is directed to remand to the District Court of Granville County which said court shall enter an order vacating the commitment order of 31 August 1978.
*748It is further ordered that this order be printed in the official reports of the decisions of this Court.
Done by the Court in conference, this 15th day of July, 1980.
Carlton, J.
For the Court